    )  IN RE NYFIX, INC.    )  DERIVATIVE LITIGATION    )      )      ) 

--------------------------------------------------------------------------------


    )  IN RE NYFIX, INC.    )  DERIVATIVE LITIGATION    )      )      ) 

--------------------------------------------------------------------------------


Consol. Case No. FST-CV-06-4009324S

SUPERIOR COURT OF CONNECTICUT JUDICIAL DISTRICT OF STAMFORD-NORWALK AT STAMFORD

UNITED STATES DISTRICT COURT DISTRICT OF CONNECTICUT

No. 3:06-cv-01320-AWT



TO ALL HOLDERS OF NYFIX, INC.

STOCK AS OF FEBRUARY 24, 2009




     This Notice is being disseminated to advise you of the proposed settlement
(the "Settlement") of the above-captioned stockholder derivative actions (the
"Action") brought by several stockholders on behalf of, and for the benefit of
NYFIX, Inc. ("NYFIX" or the "Company"). As explained below, the Court will hold
a final settlement hearing on June 4, 2009 (the "Settlement Hearing") to
determine whether to approve the Settlement. You have an opportunity to be heard
at the Settlement Hearing. Please note that the Action is not a securities
purchaser class action, and no individual NYFIX stockholder has the right to be
compensated as a result of the settlement of the Action. Rather, the claims are
derivative claims brought by stockholders on behalf of the Company and the
settlement is for the benefit of the Company.

     PLEASE READ THIS NOTICE CAREFULLY. IT MAY AFFECT YOUR LEGAL RIGHTS. THE
FOLLOWING REPRESENTATIONS ARE MADE BY THE SETTLING PARTIES AND THE COURT HAS NOT
RULED ON THE MERITS OF THE ACTION.

--------------------------------------------------------------------------------



I. PURPOSE OF THIS NOTICE




     This Notice is given pursuant to Connecticut General Statutes sections
52-572j(a) and 33-725, and by an Order of the Superior Court of Connecticut,
Judicial District of Stamford, Norwalk at Stamford. The purpose of this Notice
is to advise you that the Action is now pending relating to NYFIX and that the
parties thereto have entered into a settlement, subject to court approval, which
would fully, finally and forever resolve the Action on the terms and conditions
summarized in this Notice and that a Settlement Hearing will be held on June 4,
2009, at the Superior Court of Connecticut before the Honorable Taggart D.
Adams, Courtroom to be determined, Judicial District & G.A. 1, 123 Hoyt Street,
Stamford, CT 06905.

     THIS IS NOT AN EXPRESSION OF ANY OPINION BY THE COURT AS TO THE MERITS OF
ANY CLAIMS OR ANY DEFENSES ASSERTED BY ANY PARTY IN THE ACTION, OR THE FAIRNESS,
REASONABLENESS OR ADEQUACY OF THE PROPOSED SETTLEMENT.

II.      DEFINITIONS     As used in this Notice, the following terms shall have
the meanings specified below: 1. "Agreement" means the Settlement Agreement
dated February 24, 2009, on file  



with the Court.




     2. "Current NYFIX Stockholders" means all record and beneficial owners of
NYFIX common stock as of February 24, 2009.

3.      "Defendants" means the Individual Defendants (as defined herein) and
NYFIX.   4.      "Derivative Litigation" means the State Action together with
the Federal Action.   5.      "Effective Date" means the date of completion of
the following: (a) entry of an  

Stipulated Final Judgment substantially in the form of the proposed order
attached as Exhibit B to Exhibit 2 of the Agreement (as defined herein), which
approves in all material respects: (1) the dismissal with prejudice of the
claims that have been made in the Derivative Litigation and (2) the releases
provided for in the Agreement; and (b) either (1) expiration of the time to
appeal or otherwise seek review of the Order and Final Judgment without any
appeal having been taken or review sought, or (2) if an appeal is taken, any
such appeal either (i) is fully and finally withdrawn with prejudice; or (ii)
results in the affirmance of the Stipulated Judgment (or the dismissal of the
appeal). An appeal challenging only the award of the Fees and Expenses (and not
challenging any other term or condition of the Stipulated Judgment) shall not
constitute an “appeal” within the meaning of this definition and shall not
affect the finality of the settlement.

6. "Federal Action" means the actions filed by Plaintiffs Andrew Brock and James

Cattelona in the United States District Court for the District of Connecticut on
August 23, 2006 and September 5, 2006, respectively, and subsequently
consolidated under the caption In re NYFIX, Inc. Derivative Litigation, No.
3:06-cv-01320-AWT (D. Conn.).

2

--------------------------------------------------------------------------------

     7. "Federal Court" means the United States District Court for the District
of Connecticut.

8.      "Federal Plaintiffs" means Andrew Brock and James Cattelona.   9.     
"Individual Defendants" means William E. Alvarez, Jr., Brian Bellardo, Richard  

A. Castillo, George O. Deehan, Robert C. Gasser, Lon Gorman, Mark R. Hahn, Peter
K. Hansen, William C. Jennings, Lars Kragh, William J. Lynch, Richard Y.
Roberts, Craig M. Shumate, Thomas C. Wajnert and Carl E. Warden.

     10. "Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization.

     11. "Plaintiffs" means the State Plaintiffs together with the Federal
Plaintiffs, and their respective heirs, executors, administrators, successors
and assigns.

     12. "Plaintiffs’ Counsel" means Barroway Topaz Kessler Meltzer & Check,
LLP, Michael H. Rudy, Esquire, The Weiser Law Firm, P.C., Coughlin Stoia Geller
Rudman & Robbins, LLP, Izard Nobel, P.C., and Federman & Sherwood.

     13. "Related Persons" means, with respect to any Person, such Person’s
present and former parent entities, means, with respect to any Person, such
Person’s present and former parent entities, subsidiaries (direct or indirect)
and affiliates, and each of their respective present and former shareholders,
general partners, limited partners, affiliates, divisions, joint ventures,
partnerships, officers, directors, employees, agents, representatives,
attorneys, insurers, excess insurers, experts, advisors, investment advisors,
underwriters, fiduciaries, trustees, auditors, accountants, representatives,
spouses and immediate family members, and the predecessors, heirs, legatees,
successors, assigns, agents, executors, devisees, personal representatives,
attorneys, advisors and administrators of any of them, and the predecessors,
successors, and assigns of each of the foregoing, and any other Person in which
any such Person has or had a controlling interest or which is or was related to
or affiliated with such Person, and any trust of which such Person is the
settlor or which is for the benefit of such Person or member(s) of his or her
family.

     14. "Released Claims" means any statutory or common law claims, rights,
demands, suits, matters, issues or causes of action under federal, state, local
or foreign law, or any other law, rule or regulation that were, could have been,
or might have been asserted against the Released Parties by: (i) Plaintiffs;
(ii) any past, present or future stockholder of NYFIX derivatively on behalf of
NYFIX; or (iii) NYFIX in any court of competent jurisdiction or any other
adjudicatory tribunal, in connection with, arising out of, related to, based
upon, in whole or in part, directly, representatively or indirectly, in any way,
the facts, allegations, transactions, acts, matters or occurrences,
representations, or omissions described, set forth or referred to in any
complaint in the Derivative Litigation, including but not limited to: (a) claims
related to options back-dating, forward-dating, spring-loading, bullet-dodging,
or any other options dating practice, procedure or policy; and (b) claims that
otherwise arise out of or relate in any way to

3

--------------------------------------------------------------------------------

any stock option grants made since the inception of NYFIX through the effective
date of this Agreement, including but not limited to claims arising out of or
relating to any statements or disclosures concerning any such stock option
grants. The “Released Claims” include but are not limited to any and all claims
for injunctive relief, corrective disclosure, damages, penalties, disgorgement,
restitution, interest, attorneys’ fees, expert or consulting fees, and any and
all other costs, expenses, or liability whatsoever, whether based on federal,
state, local, statutory, common law or any other law, rule or regulation,
whether fixed or contingent, accrued or un-accrued, liquidated or un-liquidated,
at law or in equity, matured or un-matured, including Unknown Claims that were
or that could have been alleged in the Derivative Litigation, provided, however,
that that NYFIX shall bear the expense associated with disseminating Notice as
described in Section VII.B of the Agreement.

     15. "Released Parties" means NYFIX, the Individual Defendants and their
Related Persons, and each of them.

     16. "Settlement" means the settlement and compromise of the Derivative
Litigation as provided for in the Agreement.

     17. "Settlement Hearing" means the hearing or hearings at which the Court
will review the adequacy, fairness and reasonableness of the Settlement, and
whether the application of Plaintiffs’ Counsel for the Fees and Expenses award
should be approved.

     18. "State Action" means the actions filed by Plaintiffs Steven R. Ritchie
and Patrick McLaughlin in the Superior Court of Connecticut, Judicial District
of Stamford, Norwalk at Stamford, on June 1, 2006 and June 7, 2006,
respectively, and subsequently consolidated under the caption In re NYFIX, Inc.
Derivative Litigation, Consolidated Case No. CV-06-4009324-S (Conn. Super. Ct.).

     19. "State Court" means the Superior Court of Connecticut, Judicial
District of Stamford, Norwalk at Stamford.

20. "State Plaintiffs" means Steven R. Ritchie and Patrick McLaughlin.

III. FACTUAL BACKGROUND AND SUMMARY OF THE ACTION

     Plaintiffs allege, among other things, breach of fiduciary duty, unjust
enrichment and insider selling and misappropriation of information in connection
with the Company’s stock options grants and the Individual Defendants’ exercises
of the allegedly improper option grants occurring from 1996 through 2003.
Plaintiffs also allege that NYFIX’s SEC filings from 1996 through 2006 contained
false and misleading statements related to the Company’s stock option grants.
Plaintiffs seek money damages and various types of equitable and injunctive
relief, including an accounting and rescission of various stock option grants.

     After an investigation, State Plaintiffs commenced the State Action with
complaints filed on June 1, 2006 and June 7, 2006.

4

--------------------------------------------------------------------------------

     On June 29, 2006, the Company issued a press release stating that it had
substantially completed an internal investigation into its historical stock
option granting practices and that “the Company’s review has identified a number
of accounting issues not previously included in the $16.4 million restatement
for stock option compensation included in the 2004 Annual Report on Form 10-K.
The Company expects the accounting consequences of these issues to materially
exceed the $2.0 million of estimated additional stock option compensation
announced in October 2005.”

     On July 3, 2006, NYFIX filed a Form 8-K disclosing that on June 27, 2006,
the Board, with the approval of and on the recommendation of the Compensation
Committee, approved the repricing of certain stock option grants to certain of
the Company’s directors and officers.

     Federal Plaintiffs commenced the Federal Action with complaints filed on
August 23, 2006 and September 5, 2006.

     State Plaintiffs filed a Consolidated Verified Shareholders’ Derivative
Complaint (the "State Complaint") on October 11, 2006.

     On November 13 and 16, 2006, certain of the defendants moved to stay the
State Case pending the outcome of an anticipated motion to dismiss. On November
24, 2006, State Plaintiffs filed an opposition to the motion to stay the State
Case, and the defendants filed their replies on December 7 and 8, 2006. The
motions to dismiss the State Case (the "State Motions to Dismiss") were filed on
January 25 and 26, 2007. State Plaintiffs filed their opposition to the State
Motions to Dismiss on February 26, 2007, and the defendants’ replies were filed
on March 12, 2007. On February 22, 2007, an Order was entered in the State Case
staying discovery pending the resolution of the State Motions to Dismiss. The
State Motions to Dismiss remain off calendar.

     On December 19, 2006, the Federal Plaintiffs filed a Consolidated Amended
Verified Shareholder Derivative Complaint (the "Federal Complaint"). On January
22, 2007, the Company and those Individual Defendants named in the Federal
Complaint filed motions to dismiss the Federal Complaint (the "Federal Motions
to Dismiss"). The Federal Plaintiffs filed their opposition on February 21,
2007, and the Company and Individual Defendants filed their replies on March 12,
2007.

     On February 27, 2007, NYFIX announced the completion of its internal review
of its historical stock-based compensation awards, as well as its overall
accounting review, resulting in a further restatement of $42.092 million.

     The Parties thereafter commenced settlement discussions, and State
Plaintiffs’ counsel met with NYFIX’s counsel on March 27, 2007 to discuss a
possible resolution of the Derivative Litigation. Following that meeting, on
March 30, 2007, State Plaintiffs’ counsel sent NYFIX’s counsel a letter
proposing possible settlement terms.

     On June 12, 2007, NYFIX’s counsel proposed possible settlement terms in a
letter to Plaintiffs’ Counsel. Negotiations among the Parties continued
throughout the summer and fall of

5

--------------------------------------------------------------------------------

2007 and, in November 2007, NYFIX produced to Plaintiffs’ Counsel certain
non-public documents concerning the Company’s historical stock option grants.
Thereafter, the Parties continued to engage in settlement discussions.

     While the parties continued settlement discussions, the Federal Motions to
Dismiss became moot after the Federal Plaintiffs filed a further amended
complaint (the "Federal Amended Complaint") on June 27, 2007 and voluntarily
dismissed certain defendants. On September 24, 2007, the Company and the
remaining Individual Defendants moved to dismiss the Federal Amended Complaint,
submitting supporting memoranda on October 15, 2007. The Federal Plaintiffs
filed a response on November 12, 2007, and the defendants filed their replies on
November 26, 2007. On July 28, 2008, the Federal Case was dismissed with
prejudice, with judgment entered in favor of the Company and all remaining
Individual Defendants Peter K. Hansen, Thomas C. Wajnert, George O. Deehan,
William J. Lynch and William C. Jennings on August 12, 2008. The Federal
Plaintiffs appealed on September 11, 2008, and the Company and the Individual
Defendants cross-appealed on September 25, 2008. The appeal and cross-appeal
remain pending.

     In September 2008, the Parties’ settlement discussions culminated in an
agreement in principle to settle the Derivative Litigation. Federal Plaintiffs
subsequently agreed with the Company and the Individual Defendants that the
appeals would be withdrawn without prejudice pending the Court’s approval of the
Settlement. Following further negotiations regarding written terms of
settlement, the Parties assented to the terms of the Agreement, executing the
same on February 24, 2009.

     Before executing the Agreement, Plaintiffs’ Counsel conducted an extensive
investigation during the development and prosecution of the Derivative
Litigation. This investigation has included, inter alia, (i) inspecting,
reviewing and analyzing the Company’s publicly available SEC filings and
non-public documents produced to or prepared for Plaintiffs’ Counsel; (ii)
developing statistical models to determine likely backdated options; (iii)
researching corporate governance issues; (iv) participating in numerous
in-person and telephonic meetings with Defendants’ counsel; and (v) researching
the applicable law with respect to the claims asserted in the complaints filed
in the Derivative Litigation and the potential defenses thereto.

     Plaintiffs believe that the claims asserted in the Derivative Litigation
have merit. The Company and the Individual Defendants have denied and continue
to deny each and all of the claims and contentions alleged in the Derivative
Litigation, and expressly deny and continue to deny all charges of wrongdoing or
liability arising out of any conduct, statements, acts or omissions alleged in
the Derivative Litigation.

     However, the Parties to the Agreement recognize and acknowledge the expense
and length of continued proceedings necessary to prosecute and defend the
Derivative Litigation through trials and appeals. The Parties also acknowledge
the uncertain outcome of any litigation, especially in complex shareholder
litigation such as the Derivative Litigation, as well as the difficulties,
distractions from the Company’s business, and delays inherent in such
litigation. The Parties therefore believe it is in the best interests of
Plaintiffs, NYFIX and Current NYFIX

6

--------------------------------------------------------------------------------

Stockholders to avoid the costs and risks of litigation by resolving all claims
brought in the Derivative Litigation, or that could have been brought in the
Derivative Litigation, or that arise out of or in any way relate to the
allegations in the Derivative Litigation, on the terms and conditions set out in
the Agreement.



IV. TERMS OF THE SETTLEMENT




     The terms and conditions of the proposed Settlement are set forth in the
parties’ Agreement, which has been filed of record with the Court in the State
Action. The following description of the terms of the proposed Settlement is
only a summary. The Defendants acknowledge and agree that the pendency and
prosecution of the Actions has resulted in the following substantial benefits to
NYFIX and Current NYFIX Stockholders, which the Company either has undertaken or
has agreed to undertake:

     A. Repricing and Return of Proceeds of Certain Stock Options. The Company
has increased the exercise price on all unexercised options previously granted
to directors and executive officers involved in the options granting process.
With respect to exercised options previously granted to directors and executive
officers involved in the options granting process, the Company has also demanded
the monetary difference between the original exercise price and the re-priced
exercise price of any such options.

     B. Corporate Governance Measures. The Company agrees to implement the
following governance measures:

     (1) Every stock option granted by the Company will have an exercise price
greater than or equal to the closing price on the date the stock option is
granted.

     (2) Stock options and restricted stock will only be granted by the
Compensation Committee of the Board, either at a duly noticed and convened
meeting of the Compensation Committee or by unanimous written consent of the
committee.

     (3) All material terms of stock option and restricted stock grants will be
determined by the Compensation Committee or by the Board, either at duly
convened meetings of the Compensation Committee or the Board or by unanimous
written consent of the Compensation Committee or the Board.

     (4) Any grant of stock options and/or restricted stock to an individual
subject to Section 16 of the Securities Exchange Act of 1934, 15 U.S.C. 78p,
other than the Chief Executive Officer ("CEO") will be approved by the
Compensation Committee, and any grant of stock options and/or restricted stock
to the CEO will be approved by a majority of the independent members of the
Board.

     (5) Written documentation of every grant of stock options and/or restricted
stock will be complete, final and promptly transmitted to the appropriate legal
and accounting personnel.

7

--------------------------------------------------------------------------------

     (6) One or more corporate officers will be designated by the Compensation
Committee or the Board and charged with: (a) ensuring compliance with all
applicable laws by recipients (including, without limitation, the timely and
accurate filing of Section 16 forms); (b) implementing monitoring mechanisms to
ensure compliance with all laws, regulations and Company policies; and (c)
ensuring compliance with all insider trading laws, regulations and Company
policies.

(7) Records of all option grants and exercises will be kept for at least seven

(7)      full years from the date of any grant.     (8) Each independent
director will certify in writing that he or she is  

independent, and will immediately inform the Board of any change in that status.

     (9) The Company will provide all directors with an orientation program upon
their election to the Board, and annual continuing educational updates
thereafter.

     (10) At least annually, the Audit Committee of the Board will meet with the
Company’s internal and outside auditors to review, discuss and approve
appropriate accounting for stock-based compensation.

     These reforms shall be effective as of the date the Stipulated Judgment is
entered by the Court in the State Case, and be continuing for a period of three
(3) years thereafter, provided, however, in no event shall the terms described
herein preclude the Company and/or its officers, employees and/or directors from
acting to the extent necessary to fulfill their fiduciary duties to conform with
legal mandates and with modifications to governing listing requirements,
regulations or laws.

     The Parties hereto and their counsel believe that the foregoing measures
have or will substantially benefit NYFIX and Current NYFIX Stockholders and that
entering into this Agreement is in the best interests of NYFIX and Current NYFIX
Stockholders.

     Furthermore, upon the Effective Date, Plaintiffs and Plaintiffs’ Counsel on
their own behalf and derivatively on behalf of NYFIX (as nominal defendant) and
Current NYFIX Shareholders (in their capacity as shareholders only) shall fully,
finally and forever release, relinquish and discharge all Released Claims
against the Released Parties. Plaintiffs and Plaintiffs’ Counsel shall also
fully, finally and forever release, relinquish and discharge all claims against
Defendants’ Counsel related to this Action, and each of the Individual
Defendants shall also fully, finally and forever release, relinquish and
discharge all claims against Plaintiffs and Plaintiffs’ Counsel.

V. ATTORNEYS’ FEES AND EXPENSES

     Plaintiffs’ Counsel will seek approval at the Settlement Hearing of their
agreement with Defendants providing for a payment of Plaintiffs’ Counsels’ fees
and expenses (the "Fees and Expenses") in an amount not to exceed $1,300,000.
Plaintiffs’ Counsel have not received any fee to date, nor have they been
reimbursed for their out-of-pocket expenses. The fee award

8

--------------------------------------------------------------------------------

would compensate Plaintiffs’ Counsel for the substantial benefits achieved in
the Derivative Litigation and the risks they undertook to represent the
Plaintiffs on a fully-contingent basis.

VI. SETTLEMENT HEARING AND ABILITY TO OBJECT TO THE SETTLEMENT

     NYFIX shareholders who comply with the procedures set forth below for
making an appearance (personally or through counsel) may be heard to the extent
allowed by the Court regarding the fairness, reasonableness, and adequacy of the
Settlement at the Settlement Hearing to be held at the Superior Court of
Connecticut before the Honorable Taggart D. Adams on June 4, 2009, Courtroom to
be determined, Judicial District & G.A. 1, 123 Hoyt Street, Stamford, CT 06905.
You are not required to retain your own counsel, but if you choose to do so, it
will be at your own expense. In no event shall any Person be heard in opposition
to the Settlement, and in no event shall any paper or brief submitted by any
such Person be accepted or considered by the Court, unless by at least ten days
prior to the Settlement Hearing such Person (i) files with the Clerk of the
Court notice of such Person’s intention to appear, showing proof that such
Person is a Current NYFIX Shareholder, including the number of shares of NYFIX
common stock held and the date of purchase, and providing a statement that
indicates the basis for such appearance, the nature of such objection, the
identities of any witnesses that such Person plans to call at the Settlement
Hearing, and any documentation in support of any objection, and (ii)
simultaneously serves copies of such notice, proof, statement and documentation,
together with copies of any other papers or briefs such Person files with the
Court, in person or by mail upon:

Michael C. Wagner

BARROWAY TOPAZ KESSLER MELTZER & CHECK, LLP 280 King of Prussia Road Radnor,
Pennsylvania 19087 Telephone: (610) 667-7706



Attorneys for State Plaintiffs






-and-






Michael D. Kibler
SIMPSON THACHER & BARTLETT LLP
1999 Avenue of the Stars -- 29th Floor
Los Angeles, CA 90067
Telephone: (310) 407-7515




Attorneys for Nominal Defendant NYFIX, Inc.

     If you fail to object in the manner and within the time prescribed above
you shall be deemed to have waived your right to object (including the right to
appeal) and shall forever be barred, in this proceeding or in any other
proceeding, from raising such objections

9

--------------------------------------------------------------------------------



VII. FURTHER INFORMATION




     Further information regarding the Derivative Litigation and this Notice may
be obtained by contacting counsel for Plaintiffs:

Michael C. Wagner

BARROWAY TOPAZ KESSLER MELTZER & CHECK, LLP 280 King of Prussia Road Radnor,
Pennsylvania 19087 Telephone: (610) 667-7706

     The pleadings and other records of the Action may be examined and copied at
any time during regular office hours at:



Clerk’s Office
Superior Court of Connecticut
Judicial District & G.A. 1,
123 Hoyt Street,
Stamford, CT 06905




Please Do Not Telephone the Court or the Clerk’s Office Regarding this Notice.



DATED: April 28, 2009






BY ORDER OF THE
SUPERIOR COURT OF CONNECTICUT
JUDICIAL DISTRICT OF STAMFORD




10

--------------------------------------------------------------------------------